Case 1:19-cv-01310-AJT-MSN Document 28 Filed 02/05/20 Page 1 of 3 PageID# 226



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

                                                       )
LUCKY DRAGON ENTERPRISE GROUP                          )
LIMITED, et al.,                                       )
                                                       )
               Plaintiffs/Counter-Defendants,          )
                                                       )
               v.                                      )      Civil Action No. 1:19-cv-01310
                                                       )               (AJT/MSN)
STEPHANIE CHANG, et al.,                               )
                                                       )
               Defendants/Counter-Plaintiffs.          )
                                                       )

                       PLAINTIFFS’ PROPOSED DISCOVERY PLAN

       Plaintiffs/Counter-Defendants Lucky Dragon Enterprise Group Limited and New and

Innovation LLC (collectively, “Plaintiffs”), submit their Proposed Discovery Plan, which is

attached as Exhibit A. Despite substantial effort, the parties could not reach agreement on a

Joint Discovery Plan. The primary areas of disagreement are:

       (1)     Depositions of foreign nationals living in mainland China and Taiwan. This

is a relatively small case where the damages sought are far less than $1 million. Plaintiffs

believe that requiring multiple foreign nationals to travel halfway around the world (which

would absorb a week of their time) during the global Coronavirus pandemic is dangerous and is a

requirement disproportionate to the needs of the case. On the other hand, depositions conducted

via video link would be very effective.

       (2)     Translations. Defendants ask that Plaintiffs translate every single Chinese-

language document that they produce into English. That is an unnecessary requirement. Clients

on both sides speak Chinese. To the extent that either party uses a Chinese-language document

as a deposition or trial exhibit, translated copies should be provided at that time.
Case 1:19-cv-01310-AJT-MSN Document 28 Filed 02/05/20 Page 2 of 3 PageID# 227



       (3)     Deposition length. Defendants seek longer than the typical 7 hours for each

deposition if an interpreter is used. This requirement is unnecessary. This case is not that

complicated. If this turns out to be a problem that counsel cannot resolve among themselves,

either party can seek the Court’s assistance at that time. The 12 hours per deposition that

Defendants seek turns every deposition into a two-day affair.

       (4)     Number of Depositions. The parties should be limited to 10 depositions each,

with no more than 5 third-party depositions. If there is a legitimate need for additional

depositions, and the parties cannot work that out between themselves, they can petition the Court

for a determination. This is a relatively small case, and the number of depositions sought by

Defendants is disproportionate to the needs of the case.

Dated: February 5, 2020                              Respectfully submitted,

                                                                    /s/
                                                     Laurin H. Mills (VA Bar No. 79848)
                                                     Robert Armstrong (VA Bar No. 83607)
                                                     Samek, Werther & Mills, LLC
                                                     2000 Duke Street, Suite 300
                                                     Alexandria, VA 22314
                                                     (703) 547-4693
                                                     Fax (703) 547-4694
                                                     laurin@samek-law.com
                                                     robert@samek-law.com
                                                     Attorneys for Plaintiffs

                                                     Scott H. Casher, pro hac vice
                                                     Shruti Panchavati, pro hac vice
                                                     White and Williams LLP
                                                     7 Times Square, Suite 2900
                                                     New York, NY 10036
                                                     (212) 244-9500
                                                     Fax (212) 244-6200
                                                     cashers@whiteandwillaims.com
                                                     panchavatis@whiteandwilliams.com
                                                     Attorneys for Plaintiffs




                                                 2
Case 1:19-cv-01310-AJT-MSN Document 28 Filed 02/05/20 Page 3 of 3 PageID# 228



                                CERTIFICATE OF SERVICE

       I certify that on February 5, 2020, I caused the foregoing to be filed via the Court’s

Electronic Case Filing system, which will serve a copy upon:

              Bizhan Beiramee (VSB #50918)
              Beiramee Law Group, P.C.
              7508 Wisconsin Avenue, Second Floor
              Bethesda, MD 20814
              (301) 547-3805
              Fax (703) 483-9599
              bbeiramee@beiramee.com
              Attorney for Defendants

              Elias G. Saboura-Polkovotsy (VSB #72256)
              Saboura, Goldman & Columbo, P.C.
              524 King Street
              Alexandria, VA 22314
              (703) 531-8155
              Fax (703) 531-8156
              esaboura@sabouralaw.com
              Attorney for Defendants



                                                                   /s/
                                                     Laurin H. Mills




                                                 3
